
	
		I
		112th CONGRESS
		1st Session
		H. R. 1964
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Gerlach (for
			 himself, Mr. Thompson of California,
			 Mr. Alexander,
			 Mr. Altmire,
			 Mr. Andrews,
			 Mr. Austria,
			 Mr. Baca, Mr. Bachus, Ms.
			 Baldwin, Mr. Barrow,
			 Mr. Bartlett,
			 Ms. Bass of California,
			 Mr. Becerra,
			 Mr. Benishek,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Bishop of Georgia,
			 Mr. Bishop of New York,
			 Mr. Blumenauer,
			 Mr. Bonner,
			 Mr. Boren,
			 Mr. Boswell,
			 Mr. Brady of Texas,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mr. Buchanan,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Camp, Mrs. Capps, Mr.
			 Capuano, Mr. Cardoza,
			 Mr. Carnahan,
			 Mr. Carter,
			 Ms. Castor of Florida,
			 Mr. Chandler,
			 Ms. Chu, Mr. Cicilline, Mr.
			 Clarke of Michigan, Ms. Clarke of New
			 York, Mr. Clay,
			 Mr. Cleaver,
			 Mr. Clyburn,
			 Mr. Coble,
			 Mr. Cohen,
			 Mr. Conaway,
			 Mr. Connolly of Virginia,
			 Mr. Conyers,
			 Mr. Costa,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. Crawford,
			 Mr. Critz,
			 Mr. Crowley,
			 Mr. Cuellar,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Davis of Kentucky,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Dent, Mr. Diaz-Balart, Mr.
			 Dingell, Mr. Doggett,
			 Mr. Donnelly of Indiana,
			 Mr. Doyle,
			 Mr. Duncan of Tennessee,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Filner, Mr.
			 Fitzpatrick, Mr. Frank of
			 Massachusetts, Mr.
			 Frelinghuysen, Mr.
			 Garamendi, Mr. Gardner,
			 Mr. Gonzalez,
			 Mr. Goodlatte,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Grimm,
			 Mr. Guthrie,
			 Mr. Gutierrez,
			 Ms. Hanabusa,
			 Mr. Hastings of Florida,
			 Ms. Hayworth,
			 Mr. Heinrich,
			 Mr. Higgins,
			 Mr. Himes,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Ms. Hirono,
			 Mr. Holden,
			 Mr. Holt, Mr. Honda, Mr.
			 Hultgren, Mr. Inslee,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Ms. Jackson Lee of Texas,
			 Ms. Jenkins,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. Johnson of Illinois,
			 Mr. Jones,
			 Ms. Kaptur,
			 Mr. Kildee,
			 Mr. Kind, Mr. King of New York,
			 Mr. King of Iowa,
			 Mr. Kissell,
			 Mr. Lance,
			 Mr. Langevin,
			 Mr. Larsen of Washington,
			 Mr. Larson of Connecticut,
			 Mr. Latham,
			 Mr. LaTourette,
			 Mr. Latta,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mr. Lipinski,
			 Mr. LoBiondo,
			 Mr. Loebsack,
			 Ms. Zoe Lofgren of California,
			 Mrs. Lowey,
			 Mr. Luján,
			 Mrs. Lummis,
			 Mr. Daniel E. Lungren of California,
			 Mr. Lynch,
			 Mrs. Maloney,
			 Mr. Manzullo,
			 Mr. Markey,
			 Mr. Matheson,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McCotter,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McHenry,
			 Mr. McIntyre,
			 Mrs. McMorris Rodgers,
			 Mr. McNerney,
			 Mr. Meehan,
			 Mr. Michaud,
			 Mr. Miller of North Carolina,
			 Mrs. Miller of Michigan,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Murphy of Connecticut,
			 Mrs. Myrick,
			 Mrs. Napolitano,
			 Mr. Neal, Mr. Nunes, Mr.
			 Nunnelee, Mr. Olver,
			 Mr. Owens,
			 Mr. Pallone,
			 Mr. Pascrell,
			 Mr. Pastor of Arizona,
			 Mr. Paul, Mr. Paulsen, Mr.
			 Payne, Mr. Perlmutter,
			 Mr. Peters,
			 Mr. Peterson,
			 Ms. Pingree of Maine,
			 Mr. Pitts,
			 Mr. Polis,
			 Mr. Price of North Carolina,
			 Mr. Rahall,
			 Mr. Rangel,
			 Mr. Rehberg,
			 Mr. Renacci,
			 Mr. Reyes,
			 Mr. Rivera,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Michigan,
			 Ms. Ros-Lehtinen,
			 Mr. Ross of Florida,
			 Mr. Ross of Arkansas,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Ruppersberger,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Mr. Schrader,
			 Ms. Schwartz,
			 Mr. David Scott of Georgia,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Mr. Sessions,
			 Mr. Sherman,
			 Mr. Shuler,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Mr. Smith of Nebraska,
			 Mr. Smith of New Jersey,
			 Mr. Smith of Texas,
			 Ms. Speier,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Terry,
			 Mr. Thompson of Mississippi,
			 Mr. Thompson of Pennsylvania,
			 Mr. Thornberry,
			 Mr. Tiberi,
			 Mr. Tipton,
			 Mr. Tonko,
			 Mr. Towns,
			 Ms. Tsongas,
			 Mr. Turner,
			 Mr. Upton,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Mr. Visclosky,
			 Mr. Walz of Minnesota,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Watt, Mr. Waxman, Mr.
			 Weiner, Mr. Welch,
			 Mr. Wilson of South Carolina,
			 Ms. Woolsey,
			 Mr. Wu, Mr. Yarmuth, Mr.
			 Young of Alaska, Mr.
			 Gibson, Mr. Garrett,
			 Mr. Boustany,
			 Mr. Bass of New Hampshire,
			 Mr. Wolf, Mr. Miller of Florida,
			 Mr. Platts,
			 Ms. Sewell, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the special rule for contributions of qualified conservation
		  contributions.
	
	
		1.Short titleThis Act may be cited as the
			 Conservation Easement Incentive Act of
			 2011.
		2.Special rule for
			 contributions of qualified conservation contributions made permanent
			(a)In
			 general
				(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) of the Internal Revenue Code of 1986 (relating to
			 contributions of qualified conservation contributions) is amended by striking
			 clause (vi).
				(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) of such Code (relating to qualified conservation
			 contributions) is amended by striking clause (iii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after the date of the enactment
			 of this Act.
			
